  Exhibit 10.13

[ped_ex1013000.jpg]
 
 
 
 
Via Electronic Mail
 
November 8, 2019
 
 
Dear SK Energy, LLC:
 
Pursuant to our discussion, effective and commencing November 1, 2019, SK
Energy, LLC agrees to sublease one (1) office from PEDEVCO Corp. at its
headquarters located at 575 N. Dairy Ashford, Energy Center II, Suite 210,
Houston, Texas 77079, such office to be mutually agreed upon by SK Energy, LLC
and PEDEVCO Corp., for a monthly lease amount of $1,200, payable monthly in
advance by the 10th of each month. This sublease may be terminated by either
party at any time upon prior written notice delivered to the other party.
 
 
Thank you,
 
PEDEVCO CORP.
 
 
 
                                                                               
                            /s/ Clark R.
Moore                                                               

Name: Clark R. Moore
Title: EVP and General Counsel
 
 
Agreed and Acknowledged:
 
SK Energy, LLC
 
 
/s/ Simon
Kukes                                                                            
Dr. Simon Kukes, CEO and Owner
 
